Exhibit 10.45

SEQUA CORPORATION

 

2003 Six Sigma Restricted Stock Plan

   

          1.     Purpose

 

          The purpose of the 2003 Six Sigma Restricted Stock Plan (the "Plan")
is to reward those employees of Sequa Corporation (the "Company") or any of its
wholly-owned subsidiaries ("Subsidiaries") who successfully complete certain
levels of the Operational Six Sigma Training Program by awarding them shares of
Class A common stock of the Company (the "Stock"). The acquisition of a
proprietary interest in the Company through ownership of the Stock will provide
such employees with a more direct stake in the future welfare of the Company and
encourage them to remain with the Company and its Subsidiaries. It is also
expected that the Plan will encourage qualified persons to seek and accept
employment with the Company and its Subsidiaries and encourage such persons to
participate in the Operational Six Sigma Training Program.

   

          2.     Administration of the Plan.

 

          (a)     The Plan shall be administered by a committee (the
"Committee") appointed from time to time by the Board of Directors of the
Company, which Committee shall consist of not less than two members and shall be
initially composed of the President of the Company and the Vice President,
Operational Excellence of the Company.

 

          (b)     Subject to the provisions of the Plan, the Committee shall
have full and final authority in its discretion (i) to determine which employees
have successfully completed the relevant Operational Six Sigma Training Program,
(ii) to determine the time or times when each award will be granted, (iii) to
adopt, amend and rescind such rules and regulations as the Committee deems
advisable in the administration of the Plan , (iv) to construe and interpret the
Plan, the rules and regulations adopted hereunder, and (v) to make all other
determinations deemed necessary or advisable for the administration of the Plan.

   

          3.     Shares of Stock Subject to the Plan.

 

          (a)     Except as provided in subparagraph 3(b) hereof, the number of
shares that may be issued or transferred pursuant to grants of awards under this
Plan shall not exceed 50,000 shares of the Company's Stock. Such shares may be
authorized and unissued shares or previously issued shares acquired or to be
acquired by the Company and held in treasury. Any shares subject to an award
which for any reason is forfeited or terminated may again be subject to an award
under the Plan.

 

 

 

          (b)     In the event that the Compensation Committee of the Board of
Directors of the Company shall determine that any dividend in shares of Stock,
Stock split, reverse split, recapitalization, reorganization, merger,
consolidation, spin-off, combination, repurchase or share exchange, or other
similar corporate transaction or event, affects shares of Stock such that an
adjustment is appropriate in order to prevent dilution or enlargement of the
rights of Eligible Employees (as defined below) under the Plan, then the
Compensation Committee shall make such equitable changes and adjustments as it
deems appropriate in (i) the number and kind of shares which may thereafter be
issued under the Plan and (ii) the number and kind of shares, other securities
or other consideration issued or issuable in respect of outstanding awards under
the Plan. Any new or additional shares of Stock or other securities received by
virtue of such adjustment shall be subject to the same terms, conditions and
restrictions as the shares of Stock giving rise to such adjustment.

   

          4.     Eligibility

 

           Awards may be granted only to those employees of the Company or its
Subsidiaries who have completed relevant Operational Six Sigma Training Programs
(an "Eligible Employee"), as determined by the Committee in its sole discretion.
Participants in the "Design for Six Sigma" training program are not eligible for
awards under this Plan.

   

          5.     Duration of the Plan.

 

          Subject to the provisions of paragraph 14 hereof, the Plan shall
remain in effect until all shares subject or which may become subject to the
Plan shall have been granted under the Plan, provided that no awards may be
granted after August 28, 2013.

   

          6.     Awards.

 

          The following awards may be granted to Eligible Employees:

 

          (a)     Those employees who have been certified as a Black Belt by the
Committee pursuant to the Operational Six Sigma Training Program will be
eligible for an award of 100 shares of Stock.

 

          (b)     Those employees who have been certified as a Master Black Belt
by the Committee pursuant to the Operational Six Sigma Training Program will be
eligible for an award of 500 shares of Stock.

 

The Committee may in its sole discretion determine that an Eligible Employee or
Eligible Employees will be granted fewer than the number of shares set forth in
(a) or (b) above, whichever is applicable, or no shares at all.

          7.     Restrictions on Stock

 

All Stock awarded to an Eligible Employee under this Plan shall be restricted as
follows and may not be transferred, pledged, assigned, sold or otherwise
encumbered or disposed of while any of such restrictions remain in force. Such
restrictions shall remain in force until the later of:

 

          (a)     The first anniversary of the date the Stock is issued to the
Eligible Employee, in accordance with the provisions of Rule 144 under the
Securities Act of 1933, as amended.

 

          (b)     The earlier of (i) the applicable anniversary (as determined
below) of the date the award is granted to the Eligible Employee or (ii) the
date the restriction period under subparagraph 7(b)(i) hereof terminates
pursuant to paragraph 8.

 

          For purposes of subparagraph 7(b)(i) above, the applicable anniversary
shall be: (i) in the case of an Eligible Employee who had completed Black Belt
training but not Master Black Belt training as of the date the award is granted,
the second anniversary of the date the award is granted, and (ii) in the case of
an Eligible Employee who had completed Master Black Belt training as of the date
the award is granted, the third anniversary of the date the award is granted.

   

          8.     Termination of Restrictions on Stock

 

          The applicable restriction period under subparagraph 7(b)(i) hereof
shall immediately terminate and (subject to the restriction period set forth in
subparagraph 7(a) hereof, which may not be terminated), the previously
restricted Stock may thereupon be transferred, pledged, assigned, sold or
otherwise encumbered or disposed of, with respect to an Eligible Employee who:

 

          (a)     Dies while employed by the Company or any parent or
Subsidiary;

 

          (b)     Retires with the consent of the Company or any parent or
Subsidiary; or

 

          (c)     Is employed by a Subsidiary or by a business unit of the
Company or a business unit of a Subsidiary that is sold by the Company.

   

          9.     Forfeiture of Stock

 

          An Eligible Employee will forfeit all Stock that has been issued to
him or her under the Plan and that remains restricted, in accordance with
paragraph 7 hereof, in the event that she or he has ceased to be employed by the
Company or any parent or Subsidiary unless such termination of employment occurs
by reason of retirement with the consent of the Company, death or the sale by

 

 

the Company of the Subsidiary or business unit of the Company or Subsidiary
which employs the Eligible Employee. Awards shall not be affected by any change
of employment as long as the recipient continues to be employed by either the
Company or any parent or Subsidiary.

   

          10.     Legending of Stock Certificates

 

          All certificates representing Stock issued pursuant to the Plan shall
contain the following legend:

 

        The transferability of this certificate and the shares of Stock
represented hereby are restricted by and subject to the terms and conditions
(including forfeiture) of Sequa Corporation's 2003 Six Sigma Restricted Stock
Plan. Copies of such Plan are on file in the offices of Sequa Corporation,
200 Park Avenue, New York, New York. The Shares represented by this certificate
may not be sold or transferred unless they are registered under the Securities
Act of 1933 or the Company has been furnished with an opinion of counsel
satisfactory to it that no such registration is required. Notwithstanding the
foregoing, in no event may these shares be sold or transferred prior to one (1)
year from the date of issuance.

   

          11.     Delivery and Return of Stock Certificates

 

Certificates for Stock issued pursuant to the Plan shall be issued in the name
of the applicable Eligible Employee on such date or dates during the first year
of the restriction period as shall be determined by an appropriate officer of
the Company and shall be held by the Company until the restricted period has
expired pursuant to paragraphs 7 and 8 hereof. Thereafter, a certificate shall
be delivered, without stock transfer tax, to the applicable Eligible Employee.
Initially such certificates shall be legended when issued in accordance with
paragraph 10 hereof. At the time a certificate is delivered to an Eligible
Employee it shall be unlegended.

   

          12.     Rights as Stockholder

 

          Subject to the restrictions hereunder, an Eligible Employee shall,
during the period in which any Stock issued under the Plan is restricted, have
all of the rights of a stockholder with respect to such Stock, including without
limitation the right to vote the shares in any matter with respect to which the
Stock is permitted to be voted and to collect all dividends that may be paid
thereon.

   

 

          13.     Legal Restrictions

 

          All Stock issued under the Plan shall be subject to the requirement
that, if at any time the Board of Directors shall determine, in its discretion,
that the listing, registration, or qualification of the shares issuable
hereunder upon any securities exchange or under any state or federal law, or the
consent or approval of any governmental regulatory body is necessary or
desirable as a condition of, or in connection with, the issue or transfer of
shares hereunder, such shares may not be issued or transferred unless such
listing, registration, qualification, consent or approval shall have been
effected or obtained free of any conditions not acceptable to the Board of
Directors.

   

          14.     Amendment, Modification and Termination of the Plan

 

          (a) Subject to subparagraph 14(b) hereof, the Board of Directors may
at any time amend, modify or terminate the Plan in any respect; provided,
however, that no such action may affect the restrictions, terms and conditions
applicable to Stock previously issued under the Plan.

 

          (b) Any increase in the number of shares of Stock that may be issued
or transferred under the Plan (except as contemplated by subparagraph 3(b)
hereof) and any other amendment or modification of the Plan for which
stockholder approval is required under any applicable law or applicable rule or
regulation of any governmental regulatory body or under the rules of any stock
exchange on which the Stock is listed shall be subject to the approval of the
Company's stockholders.

   

          15.     Effective Date of Plan

 

          The effective date of the Plan shall be August 28, 2003; subject,
however, to approval of the Plan by a majority of votes cast at the annual
meeting of the stockholders of the Company held in 2004, provided that the total
vote cast represents over fifty percent (50%) in interest of all stock of the
Company entitled to vote. Subject to the express provisions of the Plan, awards
may be granted under the Plan at any time and from time to time after the
adoption of the Plan by the Board of Directors on August 28, 2003 and prior to
the termination of the Plan; provided, however, that in the event that the Plan
is not approved by stockholders of the Company as aforesaid, the Plan and all
awards granted thereunder shall be and become null and void.

   

          16.     No Right to Employment

 

          Nothing in the Plan or in any award granted hereunder shall confer any
right to continue in the employ of the Company or any parent or subsidiary or
interfere in any way with the right of the Company or any parent or subsidiary
to terminate employment at any time.

 

 

          17.     Taxes

 

          The Company or any Subsidiary is authorized to withhold amounts of
withholding and other taxes due in connection with any award under the Plan,
including without limitation from any issuance of Stock or from any payroll or
other payment to an Eligible Employee, and to take such other action as the
Committee may deem advisable to enable the Company and its Subsidiaries and
Eligible Employees to satisfy obligations for the payment of withholding taxes
and other tax obligations relating to any award under the Plan. This authority
shall include authority to withhold or receive shares of Stock or other property
and to make cash payments in respect thereof in satisfaction of an Eligible
Employee's tax obligations.

   

          18.     Governing Law

 

The validity, construction and effect of the Plan and any rules and regulations
relating to the Plan shall be construed and enforced in accordance with the laws
of the State of New York, without regard to principles of conflict of laws.

     